Citation Nr: 9903163	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  98-11 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased (compensable) rating for the 
post-operative residuals of a left inguinal hernia repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1943 to 
February 1946.  



This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1998 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Boise, Idaho.  

In June 1994 and November 1997 decisions, the Board denied 
the appellant's claims for an increased (compensable) rating 
for residuals, left inguinal hernia.  In December 1997, the 
appellant, through his representative, the Disabled 
American Veterans, filed a new claim for an increased 
(compensable) rating for the post-operative residuals of a 
left inguinal hernia repair.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this claim has been obtained by the RO.  

2.  The appellant's left inguinal hernia has been the subject 
of two surgeries; at the current time, there is no post-
operative recurrence.

3.  The scar caused by the surgery to repair appellant's left 
inguinal hernia is tender and painful upon palpation.


CONCLUSION OF LAW


The schedular criteria for a 10 percent rating for the post-
operative residuals of a left inguinal hernia repair have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.114, 4.118, Diagnostic Codes 7338, 7804 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The appellant's service medical records show that in January 
1945, the appellant underwent surgery for a left inguinal 
hernia.  In a June 1946 rating decision, the appellant was 
granted service connection for a left herniorrhaphy and 
assigned a 10 percent rating.  In January 1949, the rating 
was reduced to noncompensable on the basis that his scar had 
become well healed.  This rating has remained in effect up 
until the current claim.  

A hospital summary from the VA Medical Center (VAMC) in 
Boise, Idaho, from August 1990, shows that at that time, the 
appellant was hospitalized for repair of a ventral hernia and 
for repair of a recurrent left inguinal hernia.  The hospital 
summary reflects that post-operatively, the appellant had a 
very uneventful course and that he was subsequently released 
in good condition.  Outpatient treatment reports from the 
Boise VAMC, from August 1990 to October 1990 show that he was 
"doing well" following his hernia repairs.   

In July 1991, a hearing was conducted at the RO.  At that 
time, the appellant testified that following his August 1990 
surgery for a left inguinal hernia repair, he could not do 
any lifting for six weeks.  The appellant stated that 
subsequent to his surgery, he was not given any form of 
support to wear.  He indicated that it was his physician's 
recommendation that he not lift anything over 60 pounds.  He 
further testified that he occasionally experienced a little 
tenderness.  

In February 1993, the appellant underwent a VA examination.  
He gave the examiner a history of a left inguinal hernia 
repair in 1943 with a subsequent recurrence and repair in 
March 1990.  He indicated that at present, he had pain in his 
groin with heavy lifting.  A physical examination showed that 
the appellant had bilateral inguinal scars and that no 
ventral or inguinal hernias were appreciated.  The diagnoses 
were status post, bilateral inguinal hernia repair and status 
post, ventral hernia repair.  

Outpatient treatment reports from the Boise VAMC, from 
December 1994 to March 1996 show treatment for unrelated 
disorders. 

In April 1997, a hearing was conducted at the RO.  At that 
time, the appellant testified that he had not had a 
recurrence of his left inguinal hernia since his surgery in 
1990.  He indicated that at present, he had pain in the area 
of his left inguinal hernia.  The appellant stated that he 
could not lift more than 50 pounds and that when he tried to 
lift anything over 50 pounds, he felt pain in the area of his 
left inguinal hernia.  According to the appellant, he did not 
feel the pain on a daily basis, but felt the pain "off and 
on," and at times when he had become too active.  He stated 
that he felt the pain when he would try to lift or move 
something, and that as a result of his hernia pain, he 
believed that he had become limited in his daily activities 
and in the type of work that he did.

In May 1997, the appellant underwent a VA examination.  At 
that time, the appellant gave a history of his two prior 
surgeries for a left inguinal hernia repair.  He indicated 
that at present, he had occasional pain in his left inguinal 
area.  The appellant stated that he had worked in 
construction, but that he had retired at age 65.  He revealed 
that he did odd jobs including maintenance and remodeling 
work.  The appellant indicated that with any lifting over 40 
pounds, he had pain in the left inguinal area, and that he 
would have to have help for any heavy lifting over that 
amount.  He further stated that he sometimes felt pain if he 
twisted in a certain direction.  

The physical examination showed that the appellant had a 
moderate ventral hernia to the side of his abdominal surgery 
that was asymptomatic, and that there was a moderate 
protrusion when he went from the supine to the upright 
position.  According to the examiner, an examination of the 
appellant's inguinal area showed a faint, well healed 
surgical scar on the left inguinal area.  There was no 
tenderness to palpation over the inguinal canal area.  There 
was no tenderness to palpation of the scrotum, testes, or 
spermatic cord.  The examiner noted that there was a well 
healed hernia repair, and that there was no transmitted cough 
reflex and no herniation.  The impression was status post, 
hernia repair with good post-operative results.  The examiner 
further indicated that there was subjective pain with 
lifting.  

The appellant underwent his most recent VA examination in 
February 1998.  At that time he reported essentially the same 
surgical history as in previous examinations.  He stated that 
he experienced pain when lifting greater than 50 pounds.  He 
also complained of pain when walking, turning in certain 
positions and climbing stairs.  He reported taking aspirin or 
Tylenol about once or twice weekly for left groin pain.  He 
was not using a truss or any other device.

Physical examination showed a healed left inguinal 
herniorrhaphy scar.  Examination of the left groin area 
revealed no recurrence of the hernia.  Mild tenderness was 
noted in the area of the external inguinal ring and there 
was also noted mild tenderness on palpation of the scar area 
in the left groin.  The diagnosis was status post-operative, 
left inguinal hernia repair.

Criteria

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1998).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).

Service connection is in effect for the post-operative 
residuals of a left inguinal hernia repair, for which the RO 
has assigned a 0 percent rating under the provisions of 
Diagnostic Code 7338 of the Ratings Schedule.  Under 
Diagnostic Code 7338, an inguinal hernia which is small, 
reducible, or without true hernia protrusion will be rated as 
0 percent disabling, or noncompensable.  An inguinal hernia 
that is not operated on, but is remediable, is also rated as 
0 percent disabling.  A post-operative recurrent inguinal 
hernia or one that is readily reducible and well supported by 
a truss or a belt, will be rated as 10 percent disabling.  A 
small, post-operative recurrent inguinal hernia or an 
unoperated irremediable inguinal hernia not well supported by 
a truss or not readily reducible hernia will be rated as 30 
percent disabling.  38 C.F.R. § 4.114, Diagnostic Code 7338 
(1998).

The VA Ratings Schedule also provides a 10 percent rating 
when superficial scars are poorly nourished and repeatedly 
ulcerated, painful and tender on objective demonstration, or 
productive of limitation of function of the part affected.  
38 C.F.R. § 4.118; Diagnostic Codes 7803, 7804, 7805 (1998).


Analysis

Initially, the Board notes that the veteran's increased 
rating claim is found to be well-grounded under 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim which is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed, and that no further assistance 
is required in order to satisfy the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).  

The Board has also considered all pertinent sections of 
38 C.F.R. § Parts 3 and 4 as required by the Court in 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In the appeal case, the appellant offered no evidence in 
support of his current claim for an increased rating.  
Assuming he is adopting the arguments and contentions set 
forth in his previous claims, he maintains that his current 
rating is not high enough for the amount of disability that 
his post-operative residuals of his left inguinal hernia 
repair causes him.  He argues that he can no longer lift 
anything over 50 pounds and that he has chronic pain in the 
left inguinal area.  The appellant indicated that at 74 years 
of age, he was unable to gain suitable employment and that he 
does various small jobs which require limited physical work.  
In this regard, lay statements are considered to be competent 
evidence when describing symptoms of a disease or disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
symptoms must be viewed in conjunction with the objective 
medical evidence of record.  

The appellant's most recent VA examination in January 1998 
showed a healed left inguinal herniorrhaphy scar.  Careful 
examination of the left groin area revealed no recurrence of 
the hernia.  Mild tenderness was noted in the area of the 
external inguinal ring and there was also noted mild 
tenderness on palpation of the scar area in the left groin.  
Appellant reported taking aspirin or Tylenol about once or 
twice weekly for left groin pain.  He was not using a truss 
or any other device for support.  The diagnosis was status 
post-operative, left inguinal hernia repair.  Therefore, as 
there was no evidence of a current post-operative recurrence 
of the left inguinal hernia, a 10 percent evaluation under 
38 C.F.R. § 4.114, Diagnostic Code 7338, is not warranted.  

A veteran may be entitled to a compensable evaluation for 
painful scars resulting from the surgery to repair the 
hernia.  See Fanning v. Brown, 4 Vet. App. 225, 230 (1993), 
38 C.F.R. §§ 4.114, 4.118, Codes 7338, 7804 (1998), 38 C.F.R. 
§ 4.118, Code 7804 (1998).  Physical examination at the most 
recent VA exam revealed mild tenderness on palpation in the 
area of post-operative scar.  The veteran has complaints of 
pain in the area of the scar and hernia.  In light of the 
above, the Board grants finds that the evidence supports a 
rating of 10 percent for the post-operative scar resulting 
from the surgical repair of the left inguinal hernia.



ORDER

A 10 percent rating for the post-operative residuals of a 
left inguinal hernia is granted.  




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.






- 8 -


